Title: Circular to the General Officers of the Continental Army, 3 December 1777
From: Washington, George
To: General Officers of the Continental Army



Sir
[Whitemarsh, Pa.] Decr 3d 1777

I wish to recall your attention to the important matter recommended to your Consideration sometime ago—namely—the Advisieability of a Winters Campaign, & practicability of an attempt upon Philada with the Aid of a considerable body of Militia to be assembled at an appointed time & place. Particular reasons urge me to request your sentiments on this matter by the Morning, & I shall expect to receive them accordingly in writing by that time. I am Sir your mo. Obedt Servant

Go: Washington

